DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 5/12/21 is made.  	Claims 1-25 are withdrawn from consideration for being drawn to a non-elected invention.
	Claims 26, 29 and newly presented claims 32-36 are currently under examination.

Allowable Subject Matter
1.	Claims 26 and 29 are allowed.
	Telephone messages (6/3, 6/10) were left with attorney-of-record, Adelee Traylor, to discuss canceling the non-elected claims (1-25) and amending new claim 32 so that the live attenuated strain is the same one is allowed claims 26 and 29 in order to place the claims in condition for allowance, but no response was received.  A response to the Final rejection should include cancellation of these non-elected claims.

 New grounds of rejection necessitated by amendment:
	Newly presented claims 32-36 are drawn to the elected invention and necessitate the new grounds of rejection since they allow for the use of any E.ictaluri attenuated strain (do not require the use of the mutant in claims 26 and 29) in combination with different recombinant proteins.  
	Claim Rejections - 35 USC § 112-Written Description
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a genus of bacteria that contain mutations and which must provide immunological protection from various diseases and serve as vaccine against various diseases.  
Claims 32 and 34 require a composition containing any live attenuated E.ictaluri strain with any combination of five recombinant proteins from A.hydrophila and claim 33 recites it must stimulate immunological protection from A.hydrophila.  Claim 33 requires a composition with a live attenuated strain of bacteria comprising any “gene disrupting mutations’ in the genes coding for glycine cleavage system (gcvP), succinate dehydrogenase (sdhC), malate dehydrogenase (mdh) and fumarate reductase (frdA).  Any mutation that increases, decreases, or ‘disrupts’ any function of the listed genes is encompassed.  Even where specific genes are listed, any mutation in these genes is encompassed.  All of the recited bacteria are required to either serve as a vaccine or provide immunological protection from disease.  The fact that these are attenuated bacteria means that the bacteria must be suitable for administration as live bacteria to subjects.  
Edwardsiella ictaluri that serve as vaccines against Edwardsiella ictaluri.  Some information is provided on the genes that are affected by the mutations, but no specific information on the specific nature of the mutation is provided.  No guidance is provided regarding protection from any other disease or bacterial species.  No guidance is provided regarding which mutations (aside from the specific mutations listed) are acceptable for providing an attenuated bacterium that is safe for use in patients and which is also effective in preventing the disease.
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

Based on the knowledge in the art and the information disclosed in the specification, the skilled artisan cannot envision the detailed chemical structure of the encompassed bacteria, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by 

To be a vaccine, the composition must elicit protective immunity, demonstrable by pathogen challenge experiments in a reasonable model system.  The skilled artisan would clearly realize the critical deficiency of this specification with respect to vaccines.  Beyond the specific mutants disclosed, there is no demonstration of protective immunity upon administration, in any animal model of disease, of any of the encompassed bacteria.  It is well recognized in the vaccine art, that it is unclear whether an antigen(s) derived from a pathogen will elicit protective immunity.  Ellis, R.W. (Chapter 29 of "VACCINES" [Plotkin, S.A. et al. (eds) published by W. B. Saunders company (Philadelphia) in 1988, especially page 571, 2nd full paragraph] exemplifies this problem in the recitation that "The key to the problem (of vaccine development) is the identification of that protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies.... and thus protect the host against attack by the pathogen".   Therefore it is not clear that the described protein is capable of generating an active immune response such as an antibody response that protects the animal against any type of disease.  While the skill in the art of immunology is high, to date, prediction of a specific immune response for any given composition in any given animal is quite unpredictable.  
Therefore, the claims do not meet the written description provision of 35 USC 112, first paragraph.  It is suggested that the instant claims be amended to recite the mutant strain that is recited in instant claims 26 and 29, paying heed to insure the claims are ‘further limiting’ and not replicate claims.

Claim Rejections - 35 USC § 112-Enablement
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims recite, for instance:
(New) A composition for stimulating immunological protection from disease caused by Aeromonas hydrophila comprising a live attenuated strain of Edwardsiella ictaluri and any combination of recombinant proteins Fim, FimMrfG, OmpAI, TonB, and ATPase of Aeromonas hydrophila.
And wherein:
the composition of said claim 32/35, wherein said live attenuated strain of Edwardsiella ictaluri consists of gene disrupting mutations in genes coding for three proteins in the group selected from glycine cleavage system (gcvP), succinate dehydrogenase (sdhC), malate dehydrogenase (mdh), and fumarate reductase (frdA).
The specification does not enable the scope of the instant claims.  The instant specification teaches at paragraph [0077] that:
 a live attenuated vaccine (ESC-NDKL1 {AgcvPAsdhCAfrdA) mutant of Edwardsiella ictaluri - see U.S. Pat. No 9,375,467 and U.S. Application Serial No. 15/171,367 for live attenuated vaccines against Edwardsiella ictaluri, both of which are incorporated herein by reference in their entirety A. hydrophila infection. We used ESC-NDKL1 vaccine candidate strain as a delivery vehicle for three recombinant plasmids (pETfim, pETmrfG, pETatpase). The recombinant plasmids were conjugated from E. coli to the ESC-NDKL1 strain. The virulence of the ESC-NDKL1 strains, harboring an expression vector with each of the recombinant proteins, were evaluated in vivo in catfish fingerlings. In a first study, our results showed channel catfish fingerlings immersion-vaccinated with ESC-NDKLl::pETfim, ESC-NDKLl::pETmrfG, and ESC-NDKLl::pETATPase exhibited 100%, 91.67%, and 100% percent survival after challenge with the A. hydrophila ML09-119, which was significantly less than non-vaccinated group (88.89% mortality).
The specification at paragraph [0078] recites:
[0078]    For vaccination in a second study, channel catfish fingerlings were divided into five groups: ESC-NDKL1::pETfim, ESC-NDKL1::pETmrfG, ESC-NDKL1::pETATPase, ESC-NDKL1, and sham-vaccinated. Catfish were vaccinated by immersion exposure with 107 CFU/ml of recombinant ESC-NDKL1 for 1 h. At 21 days post-vaccination, all fish were challenged with A. hydrophila ML09-119 (approximately 1010 CFU/ml), and mean percent mortalities per tank were compared. Catfish immunized with NDKLl::pETfim, ESC-NDKLl::pETmrfG, ESC-NDKLl::pETATPase had significantly (p < 0.05) lower mortalities than sham-vaccinated group (FIG. 10). Surprisingly, ESC-NDKL1 also provided significant protection against a challenge of A. hydrophila ML09-119, but, on average, the combination live attenuated vaccines outperformed the ESC-NDKL1 vehicle control.
The specification does not teach the use of any live attenuated strain of E.ictaluri.  It only teaches an E.ictaluri strain which has deletions of the gcvP, sdhC and frdA genes, e.g., the ESC-NDKL1 mutant.  The only vaccines which are shown in the specification examples in challenge experiments are the ESC-NDKL1 vaccine used as a delivery vehicle for three recombinant plasmids (pETfim, pETmrfG, pETatpase).  This does not enable the full breadth of the claims.  
Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but 
Additionally to be a vaccine (provide immunological protection), the composition must elicit protective immunity, demonstrable by pathogen challenge experiments in a reasonable model system.  The skilled artisan would clearly realize the critical deficiency of this specification with respect to vaccines.  Beyond the specific mutants disclosed, there is no demonstration of protective immunity upon administration, in any animal model of disease, of any of the encompassed bacteria and combination of proteins disclosed.  It is well recognized in the vaccine art, that it is unclear whether an antigen(s) derived from a pathogen will elicit protective immunity.  Ellis, R.W. (Chapter 29 of "VACCINES" [Plotkin, S.A. et al. (eds) published by W. B. Saunders company (Philadelphia) in 1988, especially page 571, 2nd full paragraph] exemplifies this problem in the recitation that "The key to the problem (of vaccine development) is the identification of that protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies.... and thus protect the host against attack by the pathogen".   Therefore it is not clear that the described protein is capable of generating an active immune response such as an antibody response that protects the animal against any type of disease.  While the skill in the art of immunology is high, to 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect variant compositions 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the compositions in the methods and compositions as instantly claimed. 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.